Title: From Thomas Jefferson to James Brown, 18 April 1795
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Monticello Apr. 18. 95.

I recieved a few days ago your kind favor of Mar. 14. The object of my letter had been, not at all a retardation of the paiment I had promised you during the present and ensuing month, but, as my crop of tobacco was much short of what was usual, it was merely to see how far my next best article of produce, to wit, nails, could take it’s place with you. I have had 9 hammers at work for you for some time past. We have of nails on hand, and credits to go to your benefit about £80. and some time in the next month shall have enough for the balance. If I cannot sell them for cash here, I will send them to Richmond to be converted into cash there so as to be in time for my engagement.


1382.


  1362 


  1138 

    

  1196 


  1360 


  1426 


  1240 


  1294 


  1386 


  1348 


  1280 


  1345 


  15757 



  In the margin are the weights of my tobacco (only 12 hhds) now in Richmond, averaging 1313 ℔. I am offered here 4/ above the present market price. But you shall certainly have a preference on equal terms to any other purchaser. As I shall not go to Richmond myself, I must ask you by letter your highest price. You know I have an established privilege of being considerably above the market. I must tell you at the same time that the quality of the last year’s crop is inferior, but still mine preserving it’s comparative superiority stands on it’s usual ground with respect to others. Let me have your ultimatum, if you please, by the post after next, say that which leaves Richmond the 3d. of May, till which time I will reserve myself here.  
I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

